           Case 2:20-cv-01077-LRH-EJY Document 55
                                               54 Filed 03/10/21
                                                        03/09/21 Page 1 of 2
                                                                           3




1
     Price Law Group, APC
     5940 S. Rainbow Blvd., Suite 3014
2    Las Vegas Nevada, 89118
3    Phone: 702-794-2008
     alpert@pricelawgroup.com
4

5    Steven A. Alpert, NV Bar #8353
     Attorneys for Plaintiff,
6    Aaron Blazevich
7
                          UNITED STATES DISTRICT COURT
8                              DISTRICT OF NEVADA
9

10   AARON BLAZEVICH,                          Case No.: 2:20-cv-1077 -LRH-EJY
11                Plaintiff,
                                               STIPULATION AND ORDER OF
12         v.                                  DISMISSAL OF DEFENDANT
13
                                               TRANS UNION, LLC.
     EXPERIAN INFORMATION
14   SOLUTIONS, INC, EQUIFAX
15
     INFORMATION SERVICES, LLC,
     TRANS UNION, LLC, SYNCHRONY
16   BANK, AND PORTFOLIO
17   RECOVERY ASSOCIATES, LLC,

18                Defendants.
19

20         Pursuant to Federal Rule of Civil Procedure 41, Plaintiff Aaron Blazevich
21   and Defendant Trans Union, LLC (“Trans Union”), by and through undersigned
22   counsel, hereby stipulate that all claims against Trans Union shall be dismissed
23   from this action with prejudice. The parties shall bear their own attorneys’ fees
24
     and costs. This order resolves the last pending claim and closes the case.
25
     //
26
     //
27
     //
28



                                             -1-
                   STIPULATION OF DISMISSAL OF DEFENDANT TRANS UNION, LLC
         Case 2:20-cv-01077-LRH-EJY Document 55
                                             54 Filed 03/10/21
                                                      03/09/21 Page 2 of 2
                                                                         3




1
                                       RESPECTFULLY SUBMITTED,

2                                      PRICE LAW GROUP, APC
3
     DATED: March 9, 2021              /s/Steven A. Alpert
4                                      Steven A. Alpert, NV Bar #8353
                                       5940 S. Rainbow Blvd., Suite 3014
5                                      Las Vegas Nevada, 89118
6
                                       Phone: 702-794-2008
                                       alpert@pricelawgroup.com
7                                      Attorneys for Plaintiff,
                                       Aaron Blazevich
8

9
                                       QUILLING SELANDER LOWNDS
10                                     WINSLETT & MOSER, P.C.
11
                                       /s/ Jennifer Bergh
12                                     JENNIFER BERGH
                                       Nevada Bar No. 14480
13
                                       2001 Bryan Street, Suite 1800
14                                     Dallas, TX 75201
                                       Telephone: (214) 560-5460
15
                                       Facsimile: (214) 871-2111
16                                     Email: jbergh@qslwm.com
17
                                       Attorneys for Defendant
                                       Trans Union, LLC
18
                                 IT IS SO ORDERED:
19

20                               DATED this 10th day of March, 2021.
                                 _______________________________________
21                               UNITED STATES DISTRICT COURT JUDGE
22                               _________________________________
                                 DATED:   _______________________________
                                 LARRY R. HICKS
23
                                 UNITED STATES DISTRICT JUDGE
24

25

26

27

28



                                          -2-
                STIPULATION OF DISMISSAL OF DEFENDANT TRANS UNION, LLC
